IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 36 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MICHAEL PISKANIN JR,                        :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Application for Leave to File Original

Process is GRANTED. The “Petition for Emergency Relief Subject to PA Supreme Court

Intervention,” the Petition for Preliminary Relief, and the Motion for Preliminary

Emergency Relief are DENIED. The Motion to Expedite is DISMISSED AS MOOT.